DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 05/10/2022. Claims 1, 7 and 8 have been amended. 

Double Patenting
The double patenting rejection done in the office action mailed on 04/14/2020 is maintained. The claimed subject matter in the instant patent application is encompassed by the claimed subject matter as recited in the 16/155298 application along with the cited references.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in further view of Hong et al (US PUB. 20070085850, herein Hong).

Instant Application: 16/155381
Claim 1 
Co-pending application: 16/155298
A [numerical controller] that controls a motor for driving at least one axis based on a machining program including information about a characteristic shape, the [numerical controller] comprising:
A postprocessor device that outputs a machining program for controlling a CNC machine tool, comprising


a memory; and a processor, wherein the processor is configured to:

read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape;
a characteristic shape recognition unit configured to read information about a characteristic shape to be machined from cutter location data (CL data) including information about a characteristic shape in addition to information about a tool path, wherein the CL data is data generated by a main processor device based on CAD data
set one or more set sections on a tool path in response to the information about the characteristic shape;
a section setting unit configured to set one or more set sections on a tool path in response to the information about the characteristic shape; and a motion generation unit configured to generate a machining program including instruction for changing at least one parameter to be used for controlling at least one axis of the CNC machine tool outside the set section and inside the set section,
and change at least one parameter to be used for controlling the at least one axis outside the set section and inside the set section to generate control data for controlling a motor for driving the at least one axis,
and a motion generation unit configured to generate a machining program including instruction for changing at least one parameter to be used for controlling at least one axis of the CNC machine tool outside the set section and inside the set section.
wherein the information about the characteristic shape includes
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path
information about a section in which a tool contacts an edge of a workpiece on the tool path, and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path.
And wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control for a spindle outside the set section
and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.


Co-pending application 16/155298 in claim 1 does not teach numerical controller, 
a memory; and a processor, wherein the processor is configured to, and wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on the tool path, and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path and compare a commanded feed speed F 1 on the tool path with a feed speed F2 appropriate for edge machining; and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2.
	Hsu teaches numerical controller (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”)
a memory (0041 “stored and transferred to the machining mechanics computing module 21”, the computing module which has storing ability is part of the overall system); and a processor, wherein the processor is configured to ((0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298 with the numerical controller of a CNC machine of Hsu since Hsu teaches generating optimized NC program that alleviates the issues of prior arts (0017, 0024). 
Hong teaches compare a commanded feed speed F 1 on the tool path with a feed speed F2 appropriate for edge machining (0253 “the specified feedrate is higher than the machine allowable speed and the path velocity limit, the lookahead algorithm would force the feedrate to slow down to the smaller value of the machine allowable speed and the path velocity limit.”, 0355).
and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2 (0253 “the specified feedrate is higher than the machine allowable speed and the path velocity limit, the lookahead algorithm would force the feedrate to slow down to the smaller value of the machine allowable speed and the path velocity limit.”, 0355).
	 It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the teachings of co-pending application 16/155298 and the precise CNC milling techniques of Hsu with the tool speed adjustment based on comparison to a threshold teachings of Hong since Hong teaches a means for smooth trajectory of a CNC machine in order to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved (0012). 

Claims 6 is further taught by the combination of the co-pending application, Hsu and Hong.

Claims 7 and 8 are similar to claim 1 and are rejected over co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in further view of Hong et al (US PUB. 20070085850, herein Hong). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Niwa (US PAT. 5,532,932) in further view of Hong et al (US PUB. 20070085850, herein Hong).

Regarding claims 1/7/8, A numerical controller/numerical control method/non-transitory computer readable information storage medium that controls a motor (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) for driving [at least one axis] based on a machining program including information about a characteristic shape (0036), the numerical controller comprising: 
a memory (0041 “stored and transferred to the machining mechanics computing module 21”, the computing module which has storing ability is part of the overall system); 
and a processor (0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system), wherein the processor is configured to: 
read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape (0036 “coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks” 0005 “The origin is a single G code block.”, 0034 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance with the NC program”, The controller is connected to the NC program machining force optimizing system. This system is able to geometric shape by use of blocks. Blocks are explained as G code blocks.); 
set one or more set sections on a tool path in response to the information about the characteristic shape (0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc”, 0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points …to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc."); 
change at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, 0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc” The modified processing feed rate on the NC program is the instruction for changing of at least one parameter. Another example of a parameter changing is based off the shape since expansion or constriction of coordinate happens based on the geometric shape.) to be used for controlling the [at least one axis] outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.) to generate control data for controlling a motor for driving (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool” 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) [the at least one axis], 
Hsu teaches at least one axis, controlling the at least one axis, generate control data for controlling a motor for driving the at least one axis, wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on the tool path, and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path, and compare a commanded feed speed F 1 on the tool path with a feed speed F2 appropriate for edge machining; and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2. 
Kreidler teaches driving at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
controlling the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
generate control data for controlling a motor for driving the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on the tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and the information gathering of tool paths of Kreidler since the cited references are both directed towards optimizing NC programming and gathering data about the tool path and because Kreidler teaches a means for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011).
Hsu and Kreidler do not teach and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path and compare a commanded feed speed F1 on the tool path with a feed speed F2 appropriate for edge machining; and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2.
Niwa teaches and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path (13:60-65 “a plurality of rules described for changing the feedrate at a corner as shown in FIGS. 17(a) and 17(b). For example, Rule 1 decreases the feedrate of a tool as the tool approaches the corner”, 14:1-5 “as shown in FIGS. 6(a) and 6(b), the feedrate is simply switched according to the threshold values of a distance from the corner, i.e., when the tool has moved a certain distance Le close to the corner P, the feedrate is decreased to a particular value, and when the tool has moved a certain distance Ls away from the corner P, the feedrate is returned to the original value”, fig. 17a as the tool approaches the corner, which corresponds to the edge, the speed of the tool is reduced. As shown in figure 6a and b and the explanation provided in col 14 lines 1-5, the tool path makes these speed adjustments before the and after the corner. This therefore means that the low-speed section is larger than the section in which the tool contacts the corner. 13:60-65 and fig. 17a provide additional means for determining the deceleration needed in order to meet the slower speeds for the corner.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and the controlling of the axes and the edge information gathering of tool paths of Kreidler with the tool deceleration for a corner teachings of Niwa since Niwa teaches a means for automatically determining the tool federate which allows for significantly reducing the labor of a machining programmer (7:60-65). 
Hsu, Kreidler and Niwa do not teach compare a commanded feed speed F 1 on the tool path with a feed speed F2 appropriate for edge machining; and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2.
Hong teaches compare a commanded feed speed F 1 on the tool path with a feed speed F2 appropriate for edge machining (0253 “the specified feedrate is higher than the machine allowable speed and the path velocity limit, the lookahead algorithm would force the feedrate to slow down to the smaller value of the machine allowable speed and the path velocity limit.”, 0355); 
and describe, if the commanded feed speed F1 is higher than the feed speed F2, a speed command in the control data in such a manner that a feed speed F3 in the low-speed section does not exceed the feed speed F2 (0253 “the specified feedrate is higher than the machine allowable speed and the path velocity limit, the lookahead algorithm would force the feedrate to slow down to the smaller value of the machine allowable speed and the path velocity limit.”, 0355).
	 It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and the controlling of the axes and the edge information gathering of tool paths of Kreidler and the tool deceleration for a corner teachings of Niwa with the tool speed adjustment based on comparison to a threshold teachings of Hong since Hong teaches a means for smooth trajectory of a CNC machine in order to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved (0012). 

Regarding claim 6, Hsu et al and Kreidler teach A CNC machine tool comprising the numerical controller according to claim 1 (see claim 1 rejection).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Niwa (US PAT. 5,532,932) in further view of Hong et al (US PUB. 20070085850, herein Hong) in further view of Fujishima et al. (US Pat. 8,406,913).

Regarding claim 2, Hsu et al, Kreidler, Niwa and Hong teach the numerical controller according to claim 1.
Kreidler further teaches wherein the parameter includes at least one of parameter sets (A), (B), or (C) as follows: 
(A) a command speed, an allowable acceleration, an allowable jerk (0041 lines 6-10, "Considering for example a milling CNC machine,...spindle speed...accelerations, jerks,...characteristics of the mechanical components as well as the state of the tools may be used as characterizing process parameter"), [and a time constant related to acceleration/deceleration control], for a feed axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”, each of the five machine axes are the feed axes.); 
(B) a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control, for a spindle; and 
(C) an error amount allowed between a command path and an actual path.
However, the combination of Hsu et al, Kreidler and Niwa do not teach and a time constant related to acceleration/deceleration control, for a feed axis.
Fujishima et al does teach and a time constant related to acceleration/deceleration control, for a feed axis (column 6 lines 62-65, "parameters relating to the control of the operation of the feed mechanism 30 are stored…time constant for acceleration/deceleration"), 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al, controlling of the axes of Kreidler and the cornering techniques of Niwa and Hong with the parameter setting teachings of Fujishima et al. because by doing it so, it would allow for “provide a controller for a machine tool capable of shortening machining time without reducing machining accuracy in machining of a workpiece” (column 2 lines 1-5). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Niwa (US PAT. 5,532,932) in further view of Hong et al (US PUB. 20070085850, herein Hong) in further view of Flegel et al (US PUB. 20120011912).

Regarding claim 4, Hsu, Kreidler, Niwa and Hong teach the numerical controller according to claim 1. 
Hsu et al further teaches wherein the parameter includes a feed speed of a feed axis and a spindle speed (0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes…processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The processing feed rate corresponds with feed speed of a feed axis), and the processor (0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system) 
However, the combination of Hsu et al and Kreidler and Niwa and Hong does not teach changes the spindle speed in synchronization with change in the feed speed of the feed axis.
Flegel et al does teach changes the spindle speed in synchronization with a change in the feed speed of the feed axis (0032 “the feed rate… is synchronized with the spindle speed”, By synchronizing the feed rate with the spindle speed, any change of either of them will be synchronized as well.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al, controlling of the axes of Kreidler and the cornering techniques of Niwa and Hong with the synchronization of Flegel et al because by doing so would allow for “synchronized and correlated movement may be arranged to create an appropriate helical thread lead in the workpiece 12, and also immediately reverse the rotational direction of the thread rolling tool 11 relative to the workpiece 12 and retract the workpiece 12 from the thread rolling tool 11 in a coordinated fashion at the appropriate time” (0051). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Niwa (US PAT. 5,532,932) in further view of Hong et al (US PUB. 20070085850, herein Hong) in further view of Ndip-Agbor et al. (US PUB 20170227947).

Regarding claim 5, Hsu, Kreidler, Niwa and Hong teach the numerical controller according to claim 1.
Hsu et al further teaches wherein the machining program includes information about a geometry of a workpiece or the tool path and information about machining content (0036 “The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape” The coordinate data is the information about the geometry of the tool path since coordinate data is used to generate the tool path as shown above. This information is also information about the machining content.),
However, Hsu, Kreidler, Niwa and Hong does not teach the information being described in a format conforming to a data model having a hierarchical structure.
Ndip-Agbor et al. does teach the information being described in a format conforming to a data model having a hierarchical structure (0006 lines 2-3 “features in a particular geometry or object are represented as a hierarchical data structure.” The features are the information about the geometry of an object and are represented as a hierarchical data structure.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al, controlling of the axes of Kreidler and the cornering techniques of Niwa and Hong with the hierarchical data structure of Ndip-Agbor because “hierarchical data structure of choice is a rooted tree, since it allows fine control over individual features…[and] can then be used to generate toolpaths for the individual features, which allow the forming order and direction of the features to be changed accordingly.” (0006).
Relevant Prior Art
	Fauser et al (US PAT. 7,016,763) has been deemed relevant prior art since Fauser teaches tolerance testing numerical control for corners of a machining path. 

Response to Arguments
Applicant’s arguments, filed 01/20/2022, with respect to the rejection(s) of claim(s) 1 under 35USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Niwa (US PAT. 5,532,932) in further view of Hong et al (US PUB. 20070085850, herein Hong).
Applicant argues on pages 7 and 8 that the cited prior art does not teach the amendments to the claims. 
However, Hong teaches a means for comparing the feedrate to a machine allowable speed and if it is found that the feedrate is higher than allowable speed, the machine is slowed down. This under broadest reasonable interpretation, corresponds to the argued limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116